Order reversed so far as it restrains defendants voting upon the stock of the Hayes. Company, from voting as directors of the Hayes Company, or from voting the stock held by the Hayes Company in the Howell-Hinehman Company, but such voting may not be done in furtherance of any act otherwise forbidden in the order. Defendants enjoined from entering into any engagement in any way enlarging in time or amount any salaries or compensation to any officer or director of the Howell-Hinehman Company, or from doing any act in the management of the Howell-Hinehman Company that is not in the course of the usual business of that company. Order as so modified affirmed, without costs. Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred. Order to be settled before Mr. Justice Thomas.